        Case 9:21-cv-00058-DLC Document 1 Filed 05/10/21 Page 1 of 24



Bradley J. Luck
Leah T. Handelman
Katelyn J. Hepburn
GARLINGTON, LOHN & ROBINSON, PLLP
350 Ryman Street • P. O. Box 7909
Missoula, MT 59807-7909
Phone (406) 523-2500
Fax (406) 523-2595
bjluck@garlington.com
lthandelman@garlington.com
kjhepburn@garlington.com

Attorneys for Plaintiff

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

MOUNTAIN WEST FARM BUREAU                    Cause No. ___________
MUTUAL INSURANCE COMPANY,

              Plaintiff,
                                                  COMPLAINT FOR
       v.                                       DECLARATORY RELIEF

JOSHUA T. PATTERSON,
individually and d/b/a PATTERSON
ENTERPRISES, INC., JANNA
PUMMILL, and ADAM PUMMILL,

              Defendants.


      Plaintiff Mountain West Farm Bureau Mutual Insurance Company

(“Mountain West”), by and through its counsel, Garlington, Lohn, & Robinson,

PLLP, for its Complaint for Declaratory Judgment, states and alleges as follows:



                                                                                   1
           Case 9:21-cv-00058-DLC Document 1 Filed 05/10/21 Page 2 of 24



                 I.    PARTIES, JURISDICTION, AND VENUE

      1.       Plaintiff Mountain West is a corporation organized and existing under

the laws of Wyoming and with a principal place of business in Albany County,

Wyoming. Mountain West is an insurance company which is authorized to

conduct business in Montana.

      2.       Defendant Joshua T. Patterson (“Patterson”) is an individual and

citizen of Missoula County, Montana.

      3.       Patterson operates Patterson Enterprises, Inc. (“PEI”). Upon

information and belief PEI maintains its principal place of business in Missoula

County, Montana.

      4.       Defendant Janna Pummill (“Ms. Pummill”) is an individual and

citizen of Missoula County, Montana.

      5.       Defendant Adam Pummill (“Mr. Pummill”) is an individual and

citizen of Missoula County, Montana.

      6.       Mountain West issued a Country Home Policy to Patterson bearing

policy number CQM15960 with a policy period from March 20, 2019 to March 20,

2020 (“Patterson Policy”). A true and correct copy of the Patterson Policy is

attached as Exhibit A, with premium information redacted (“Ex. A”).

      7.       Mountain West issued a Country Home Policy to Mr. and Ms.

Pummill bearing policy number CQM15856 with a policy period from December


                                                                                   2
           Case 9:21-cv-00058-DLC Document 1 Filed 05/10/21 Page 3 of 24



10, 2017 to December 10, 2018 (“Pummill Policy”). This Policy was in effect

from November 2014 until August 2019, at which point it was converted to a City

Squire Policy. A true and correct copy of the Pummill Policy is attached as

Exhibit B, with premium information redacted (“Ex. B”).

      8.       Patterson has demanded coverage under the Patterson Policy for

claims brought against him in an action styled: Pummill v. Patterson et al.,

Montana Fourth Judicial District Court, Missoula County as Cause No. DV-32-

2020-1210-DQ (“Underlying Action”), which has been consolidated into a

separate but related matter styled: Patterson et al. v. Pummill, Montana Fourth

Judicial District Court, Missoula County, Cause No. DV-32-2020-606-FR.

      9.       Ms. Pummill has demanded coverage under the Pummill Policy for

counterclaims brought against her by Patterson in the Underlying Action.

      10.      Collectively, the plaintiffs and counterclaimants in the Underlying

Action seek actual damages, compensatory damages, attorneys’ fees, costs,

interest, and punitive damages, which exceed $75,000.00.

      11.      The liability coverage limits set forth under the Patterson Policy

exceeds $75,000.00.

      12.      The liability coverage limits set forth under the Pummill Policy

exceeds $75,000.00.




                                                                                     3
          Case 9:21-cv-00058-DLC Document 1 Filed 05/10/21 Page 4 of 24



       13.    Upon information and belief, the actions giving rise to the allegations

in the Underlying Action occurred in Missoula County, Montana.

       14.    Jurisdiction is proper in the Court under 28 U.S.C. § 1332 because

this matter in controversy exceeds $75,000.00 and the Plaintiff and Defendants are

citizens of different states.

       15.    Venue is proper in the Missoula Division of the District of Montana as

Patterson and Ms. Pummill are residents of Missoula County, PEI’s principal place

of business is in Missoula County, the events giving rise to the Underlying Action

occurred in Missoula County, and any judgment against Defendants will be

obtained in Missoula County pursuant to the Underlying Action.

       16.    There is an actual justiciable controversy between Mountain West and

Defendants concerning their rights and obligations under the Policy.

                         II.    GENERAL ALLEGATIONS

       17.    The parties’ rights and obligations under the Policy, specifically

whether Mountain West has a duty to defend or indemnify the Defendants on the

claims and counterclaims alleged in the Underlying Action, is the subject of this

action.

A.     The Underlying Action

       18.    On September 24, 2020, Ms. Pummill filed a Complaint and Request

for Jury Trial and for Order in the Montana Fourth Judicial District Court,


                                                                                        4
           Case 9:21-cv-00058-DLC Document 1 Filed 05/10/21 Page 5 of 24



Missoula County against Patterson and PEI. A true and correct copy of the

Complaint is attached as Exhibit C (“Underlying Complaint”).

      19.      The allegations in the Underlying Complaint can be summarized as

follows:

      On April 12, 2019 Patterson allegedly authored and published a Facebook

post about Ms. Pummill in which he allegedly disclosed Ms. Pummill’s private

healthcare information. According to the Complaint, the Facebook post remained

on the public domain for over six months, including a repeat reference to Ms.

Pummill’s private healthcare information again on September 19, 2019.

      According to the Underlying Complaint, the Facebook post occurred in the

midst of ongoing litigation between Patterson and Ms. Pummill’s husband, Adam

Pummill (“Mr. Pummill”), related to various business issues stemming from the

operation and management of several businesses owned by Patterson and in which

Mr. Pummill was involved or employed in a supervisory capacity.

      The Underlying Complaint alleges that due to the Facebook post, Ms.

Pummill suffered severe emotional distress, causing her fright, horror, grief,

shame, humiliation, embarrassment, anger, chagrin, disappointment, worry, and

nausea disrupting a social evening with family and friends at a time of grief. The

Complaint further alleges that Ms. Pummill underwent serious injuries both

physical and emotional in the form of physical illness, medication treatment and


                                                                                     5
        Case 9:21-cv-00058-DLC Document 1 Filed 05/10/21 Page 6 of 24



counseling to recover from the emotional devastation caused by the disclosure.

The Complaint does not specify the alleged physical illnesses Ms. Pummill

allegedly experienced as a result of her alleged emotional devastation.

       The Underlying Complaint alleges that Patterson committed actual malice in

disclosing Ms. Pummill’s private information by “knowing or intentionally

disregarding the fact” that she would suffer injuries. The Complaint further alleges

that Patterson was “aware disclosure of [Ms. Pummill’s] private healthcare

information would create a high probability of injury” to her and that “the serious

emotional impact” to her “was reasonably foreseeable”. Underlying Complaint, at

3-4.

       The Underlying Complaint does not contain any specific counts against

Patterson; however, Ms. Pummill seeks general and special damages as well as

punitive damages, attorney fees and costs, and an Order permanently enjoining

Patterson by whatever name or agent he retains, from publishing private

information of whatever kind, about Ms. Pummill or her family members.

       20.   Patterson submitted the claims alleged in the Underlying Complaint to

Mountain West under the Patterson Policy.

       21.   Mountain West issued a reservation of rights letter to Patterson, under

which it agreed to provide a defense for the allegations in the Underlying

Complaint under a complete reservation of rights. A true and correct copy of the


                                                                                      6
        Case 9:21-cv-00058-DLC Document 1 Filed 05/10/21 Page 7 of 24



reservation of rights letter to Patterson dated April 15, 2021, is attached as Exhibit

D.

      22.    On October 22, 2020, Patterson filed his Answer and Counterclaim to

Plaintiff’s Complaint and Jury Demand (“Answer and Counterclaim”) in the

Underlying Action. A true and correct copy of the Answer and Counterclaim is

attached as Exhibit E (“Underlying Counterclaim”).

      23.    The Underlying Counterclaim contains two counts against Ms.

Pummill, both of which are related to the business litigation lawsuit that Patterson

filed against Mr. Pummill.

      24.    Count 1 of the Underlying Counterclaim is for Conversion and alleges

that Mr. Pummill and Ms. Pummill used a credit card from PEI to pay Northwest

Plastic Surgery $5,000 for Ms. Pummill to undergo breast augmentation surgery.

This Count further alleges that neither Mr. Pummill nor Ms. Pummill were

authorized or had the right to use the credit card to pay for the plastic surgery. As

a result, Ms. Pummill and Mr. Pummill allegedly exerted unauthorized and hostile

control over PEI’s credit card, which caused harm to the business and Patterson.

      25.    Count 2 of the Underlying Counterclaim is for Unjust Enrichment and

alleges that Mr. Pummill and Ms. Pummill’s unauthorized use of PEI’s credit card

to pay for Ms. Pummill’s cosmetic surgery caused Mr. and Ms. Pummill to be




                                                                                         7
           Case 9:21-cv-00058-DLC Document 1 Filed 05/10/21 Page 8 of 24



unjustly enriched. As a result of this alleged unjust enrichment, Patterson and PEI

were allegedly harmed and damaged.

      26.      The Underlying Counterclaim seeks actual and compensatory

damages as well as attorneys’ fees and costs.

      27.      Ms. Pummill submitted the claims alleged in the Underlying

Counterclaim to Mountain West under the Pummill Policy.

      28.      Mountain West issued a reservation of rights letter to Ms. Pummill,

under which it agreed to provide a defense for the allegations in the Underlying

Counterclaim under a complete reservation of rights. A true and correct copy of

the reservation of rights letter to Ms. Pummill dated April 15, 2021 is attached as

Exhibit F.

B.    Relevant Patterson Policy Provisions

      29.      The Patterson Policy provides the following pertinent liability

coverage under Section II – “Farm” Liability Coverage.

                SECTION II – “FARM” LIABILITY COVERAGE

      COVERAGE F – Liability

      “We” will pay all sums for which an “insured” is legally liable
      because of “bodily injury” or “property damage” caused by an
      “occurrence” to which this coverage applies. If coverage applies,
      “we” will:

      1.       Pay up to “our” limit of liability shown in the “Declarations”;
               and
      2.       Provide a defense at “our” expense with counsel of “our”
                                                                                      8
        Case 9:21-cv-00058-DLC Document 1 Filed 05/10/21 Page 9 of 24



              choice. “We” may make any investigation and settlement of
              any claim or suit that “we” decide is appropriate.

      “We” will not have any duty to defend any suit, pay any judgment or
      settle any claim for “bodily injury” or “property damage” to which
      this insurance does not apply.

Ex. A - 44.

      30.     The Patterson Policy includes a number of exclusions applicable to

Coverage F, including the following:

      EXCLUSIONS APPLICABLE TO “BODILY INJURY” OR
      “PROPERTY DAMAGE”

      “We” do not cover damages for “bodily injury” or “property damage”
      either actual or alleged arising out of any of the following:
                                          . . .
      20. Intended or Expected Loss. Any loss that:

              a.    Is intended, expected or directed by any “insured”;
              b.    Arises out of intentional or malicious acts of any
                    “insured”; or
              c.    Would reasonably be expected to result from intentional
                    or malicious acts of any “insured.”

              This exclusion applies whether or not the resulting “bodily
              injury” or “property damage”:

              a.    Is a different sort, quality or extent than might have been
                    initially expected or intended; or
              b.    Is incurred to a different person, entity or property than
                    initially expected or intended.

                                          . . .
      31.     Punitive/Exemplary. Punitive, exemplary or multiples of
              damages, fines, penalties, assessments or any other such award
              or finding.


                                                                                   9
       Case 9:21-cv-00058-DLC Document 1 Filed 05/10/21 Page 10 of 24



Ex. A – 46:31.

      31.     The Patterson Policy also contains an endorsement which amends

Coverage F – Liability and provides certain coverage for “Personal and

Advertising Injury” as follows:

                 “PERSONAL AND ADVERTISING INJURY”

      For an additional “premium,” this endorsement modifies coverage
      under Section II – Liability.

      “We” agree that Coverage F- Liability is amended to include
      “personal and advertising injury.”

      Coverage applies only to offenses that occur on or after the effective
      date of this endorsement during the policy period.

Ex. A - 53.

      32.     Coverage under the Personal and Advertising Injury endorsement is

subject to the following exclusions:

      Additional Exclusions:

      The following exclusions are added for the purpose of this
      endorsement only:

      “We” do not cover damages either actual or alleged arising out of
      “personal and advertising injury”:

      1.      At the direction of or caused directly by an “insured.” This
              exclusion only applies if an “insured” had knowledge or had
              reason to know that the act would cause “personal and
              advertising injury.”
      2.      Arising out of the publication of material, either oral or written,
              if an “insured” had knowledge or had reason to know of its
              falsity.
                                                                                    10
        Case 9:21-cv-00058-DLC Document 1 Filed 05/10/21 Page 11 of 24



       3.     Arising out of the publication of material, either oral or written,
              if the material was first published before the effective date of
              this endorsement.
       4.     Arising out of any criminal act.
       5.     Assumed by an “insured” in a contract or agreement, except an
              implied contract to use another’s advertising ideas in an
              “insured’s” advertisement.
       6.     Arising out of any breach of contract.
       7.     Arising out of the failure of goods, products or services to
              conform with the quality advertised.
       8.     Arising out of the wrong price or description of an “insured’s”
              goods, products or services.
       9.     Committed by an “insured” who is in the business of
              advertising, publishing, telecasting or broadcasting.
       10.    Caused by or to an employee of an “insured” at the time of the
              offense causing injury, whether the “insured” is liable as an
              employer or in any other capacity. This also applies to
              consequential injury to a spouse, child, parent, sibling or any
              other family member of such injured employee.
       11.    Resulting in “bodily injury.”
       12.    Arising out of “impaired property.”
       13.    Arising out of “your work.”

       “We” have no obligation under this endorsement to provide a defense
       against any claim or suit to which this insurance does not apply.

Ex. A - 53.

       33.    The Patterson Policy contains the following relevant definitions

applicable to liability:

       “Bodily Injury” means bodily harm, sickness or disease, including required
       care, loss of services and death to a person caused by an “occurrence.”
                                        . . .

       “Occurrence” means:
                                        .   .   .

       2.     Under Section II – Liability and Section V – Umbrella; an
                                                                                    11
       Case 9:21-cv-00058-DLC Document 1 Filed 05/10/21 Page 12 of 24



            unexpected and unintended accident, including continuous or
            repeated exposure to conditions, which results in “bodily
            injury” or “property damage” during the policy period. All
            “bodily injury” and “property damage” arising out of a
            common cause and sequence of events resulting in a loss to a
            person, persons, entity or entities shall be considered the result
            of one “occurrence.”

                                     .   .   .

      “Personal and advertising injury” means injury, including
      consequential injury, arising out of any of the following offenses:
      1.    False arrest, detention, imprisonment, or keeping a person
            against their will.
      2.    Malicious prosecution.
      3.    Wrongful eviction from, wrongful entry into or invasion of
            right of occupancy of a dwelling, premises or room that a
            person occupies, if it is committed by “you” or on “your”
            behalf.
      4.    Oral or written publication, in any manner, of material that:
             a.     Libels or slanders a person or entity.
             b.     Disparages any person or entity’s goods, products or
                    services.
             c.     Violates a person’s right of privacy.
      5.    Use of anyone’s advertising idea in “your” advertisement.
      6.    Infringement on copyright, trademark, trade dress or slogan of
            another.
                                       . . .

      “Property Damage” means physical injury to or destruction of tangible
      property. This includes resulting loss of use caused by an “occurrence.”

Ex. A – 9-11.

C.    Relevant Pummill Policy Provisions

      34.   The Pummill Policy provides the following pertinent liability

coverages under Section II – “Farm” Liability Coverage:


                                                                                 12
       Case 9:21-cv-00058-DLC Document 1 Filed 05/10/21 Page 13 of 24



               SECTION II – “FARM” LIABILTY COVERAGE

      Coverage F – Liability

      “We” will pay all sums for which an “insured” is legally liable
      because of “bodily injury” or “property damage” caused by an
      “occurrence” to which this coverage applies. If coverage applies,
      “we” will:

      1.      Pay up to “our” limit of liability shown in the
              “Declarations”; and
      2.      Provide a defense at “our” expense with counsel of “our”
              choice. “We” may make any investigation and settlement of
              any claim or suit that “we” decide is appropriate.

      “We” will not have any duty to defend any suit, pay any judgment
      or settle any claim for “bodily injury” or “property damage” to
      which this insurance does not apply.

Ex. B – 50.

      Coverage M – Damage to Property of Others

      “We” will pay up to the limit shown in the “Declarations” for
      “property damage” to property of others caused by an “insured.”

                                   .   .   .

      “We” have no obligation under Coverage M to provide a defense
      against any claim or suit brought against an “insured.”

Ex. B – 51.

      35.     The Policy also contains the following Umbrella Coverage under

Section V – Umbrella:

      AGREEMENT

      “We” will pay all sums for which an “insured” is legally liable
                                                                               13
 Case 9:21-cv-00058-DLC Document 1 Filed 05/10/21 Page 14 of 24



because of “bodily injury,” “property damage” or “personal and
advertising injury” caused by an “occurrence” to which this
coverage applies. If coverage applies, “we” will pay up to “our”
limit of liability shown in the “Declarations.”

This coverage applies only to damages in excess of the minimum
required underlying limit or the “retained limit,” whichever
applies.

DEFENSE OF SUITS NOT COVERED BY OTHER
INSURANCE

1.    “We” will defend any suit seeking damages for “bodily
      injury,” “property damage,” or “personal and advertising
      injury” covered by this policy that are not payable under
      the terms of the “underlying insurance.”

2.    “We” will provide a defense at “our” expense with
      counsel of “our” choice. “We” may make any
      investigation and settlement of any claim or suit that “we”
      decide is appropriate.

3.    “We” will pay expenses incurred by “us” and costs taxed
      against any “insured” in any suit “we” defend.

4.    “We” will pay the cost of bonds required in a suit
      defended by “us.” The bond cannot be more than the limit
      of liability provided by this policy. “We” are not obligated
      to apply for or furnish any bond.

5.    “We” will pay reasonable expenses incurred by an
      “insured” at “our” request, including actual loss of
      earnings (but not loss of other income), up to $250 per day
      for assisting “us” in the investigation or defense of any
      claim or suit.

6.    “We” will pay interest on “our” share of the judgment that
      accrues after entry of the judgment in any suit “we”
      defend and before “we” pay, tender or deposit in court that
      part of the judgment that does not exceed the limit of
                                                                     14
       Case 9:21-cv-00058-DLC Document 1 Filed 05/10/21 Page 15 of 24



              liability that applies.

      7.      “We” will pay any sums incurred, other than the sums
              paid to actually settle damages claimed or sued for in
              addition to “our” liability limit, and “you” do not have to
              pay any part of them. “You” do have to promptly repay
              “us” any sums “we” paid to settle damages within “your”
              “retained limit.” If “we” are prevented by law or otherwise
              from carrying out this provision, “we” will pay the amount
              incurred.

      These coverages are in addition to the Section V limits of liability.

Ex. B – 81.

36.   Coverage F is subject to the following pertinent exclusions.

              EXCLUSIONS APPLICABLE TO “BODILY INJURY” OR
              “PROPERTY DAMAGE”

              “We” do not cover damages for “bodily injury” or “property damage”
              either actual or alleged arising out of any of the following:

                                         .    .   .

      6.      “Business” Activities. Any “business” activities of an
              “insured.”

                                         .    .   .

      20.     Intended or Expected Loss. Any loss that:
              a.    Is intended, expected or directed by any “insured”;
              b.    Arises out of intentional or malicious acts of any
                    “insured”; or
              c.    Would reasonably be expected to result from intentional or
                    malicious acts of any “insured.”

              This exclusion applies whether or not the resulting “bodily injury” or
              “property damage”:


                                                                                   15
       Case 9:21-cv-00058-DLC Document 1 Filed 05/10/21 Page 16 of 24



              a.    Is of a different sort, quality or extent than might have been
                    initially expected or intended; or
              b.    Is incurred to a different person, entity or property than initially
                    expected or intended.

                                          .    .   .

      30.     “Professional Liability.”

Ex. B – 52-55.

      ADDITIONAL EXCLUSIONS APPLICABLE TO “PROPERTY
      DAMAGE”

      “We” do not cover damages for “property damage” either actual or alleged
      arising out of any of the following:

                                          .    .   .

              4.    Property not Physically Damaged. Loss of use of property
                    that has not been physically damaged or destroyed that arises
                    out of:
                    a.     A delay in or lack of performance by or on an “insured’s”
                           behalf of any contract or agreement.
                    b.     The failure of an “insured’s” products, an “insured’s”
                           work or work performed by or an “insured’s” behalf to
                           meet the level of:
                           (1) performance;
                           (2) quality;
                           (3) fitness; or
                           (4) durability
                           warranted or represented by an “insured.”

Ex. B – 57.

      The following exclusions apply to Coverage M.

              “We” do not pay for damage to property:
              1.   If insurance is otherwise provided in this policy;


                                                                                      16
       Case 9:21-cv-00058-DLC Document 1 Filed 05/10/21 Page 17 of 24



              2.    Caused intentionally by an “insured” who is thirteen (13) years
                    of age or older;
              3.    To property, other than a rental golf cart, owned by or rented to
                    an:
                    a.    “Insured”;
                    b.    Tenant of an “insured”; or
                    c.    “Resident” of “your” household.
              4.    Arising out of:
                    a.    “Business” activities or professional services;
                    b.    Any act or omission in connection with a premises an
                          “insured” owns, rents or controls other than the “insured
                          location”; or
                    c.    The ownership, maintenance or use of an “auto” or
                          “aircraft.”

      Coverage M is subject only to the above exclusions and not the Section
      II Exclusions.

Ex. B – 51.

      “Bodily injury” means bodily harm, sickness, or disease, including required
      care, loss of services and death to a person caused by an “occurrence.”

      “Business” means a full-time, part-time or occasional trade, profession, or
      occupation regardless of compensation. “Business” does not mean:

      1.      The part-time child care services provided by a:
              a.     Minor who is an “insured.”
              b.     Home day care service in which no compensation is received
                     other than the mutual exchange of such services.
      2.      The services of a minor who is an “insured” in the delivery of
              newspapers, mowing of yards off the “insured location” or similar
              activities.
      3.      “Farming.”

                                         .    .   .

      “Occurrence” means:
                                         .    .   .


                                                                                    17
       Case 9:21-cv-00058-DLC Document 1 Filed 05/10/21 Page 18 of 24



      2.     Under Section II – Liability and Section V – Umbrella; an unexpected
             and unintended accident, including continuous or repeated exposure to
             conditions, which results in “bodily injury” or “property damage”
             during the policy period. All “bodily injury” and “property damage”
             arising out of a common cause and sequence of events resulting in a
             loss to a person, persons, entity or entities shall be considered the
             result of one occurrence.”

                                         .    .   .

      “Professional liability” means damages because of injury arising out of
      malpractice, error or mistake of “yours,” or of a person for whose acts or
      omissions “you” are legally responsible while rendering or failing to render
      professional services.

      “Property damage” means physical injury to or destruction of tangible
      property. This includes resulting loss of use caused by an “occurrence.”

Ex. B – 13-16.

      37.    Section V’s Umbrella Coverage contains the same pertinent

exclusions for Business Activities, Intended or Expected Loss, and Professional

Liability that are listed under Section II above, which are applicable to “bodily

injury” and “property damage.” Section V’s Umbrella Policy also contains the

same Property Not Physically Damaged exclusion applicable to “property

damage.”

           COUNT I – DECLARATORY JUDGMENT - PATTERSON

      38.    Mountain West repleads and incorporates by reference Paragraphs 1-

36 above as though fully set forth herein.




                                                                                    18
        Case 9:21-cv-00058-DLC Document 1 Filed 05/10/21 Page 19 of 24



      39.    Mountain West has no duty to defend or indemnify Patterson in the

Underlying Action, in whole or in part, under Coverage F due to one or all of the

following reasons:

             a.      The Complaint does not allege “property damage” as defined

by the Policy and therefore, “Farm” Liability coverage under Coverage F is not

triggered.

             b.      The Complaint does not allege “bodily injury” as defined by the

Policy and therefore, “Farm” Liability coverage under Coverage F is not triggered.

             c.      The Complaint does not alleged an “occurrence” as defined by

the Policy and therefore, “Farm” Liability coverage under Coverage F is not

triggered.

             d.      Exclusion 20 – The Intended or Expected Loss exclusion bars

liability coverage under Coverage F for loss that is either intended, expected or

directed by any insured.

             e.      Exclusion 31 – The Punitive/Exemplary exclusion bars liability

coverage under Coverage F for any and all punitive, exemplary, or multiples of

damages, fines, penalties, assessments or any other such award or finding.

      40.    Additionally, Mountain West has no duty to defend or indemnify

Patterson in the Underlying Action, in whole or in part, under the Personal and




                                                                                    19
        Case 9:21-cv-00058-DLC Document 1 Filed 05/10/21 Page 20 of 24



Advertising Injury Endorsement of the Policy for one or all of the following

reasons:

             a.     Exclusion 1 under the Personal and Advertising Injury

Endorsement bars coverage if the loss occurs at the direction of or caused directly

by an insured. This exclusion applies if an insured had knowledge or had reason to

know that the act would cause personal and advertising injury.

             b.      Exclusion 10 under the Personal and Advertising Injury

Endorsement bars coverage if the loss is caused by or to an employee of an insured

at the time of the offense causing injury, whether the insured is liable as an

employer or in any other capacity. This exclusion also applies to consequential

injury to a spouse, child, parent, sibling or any other family member of such

injured employee.

             c.     Exclusion 11 under the Personal and Advertising Injury

Endorsement bars coverage if the damage arising out of the personal and

advertising injury result in bodily injury.

      41.    Other facts and circumstances documented during this proceeding

may further limit Mountain West’s duty to defend or indemnify Patterson.

       COUNT II – DECLARATORY JUDGMENT – MS. PUMMILL

      42.    Mountain West repleads and incorporates by reference Paragraphs 1-

41 above as though fully set forth herein.


                                                                                  20
        Case 9:21-cv-00058-DLC Document 1 Filed 05/10/21 Page 21 of 24



      43.    Mountain West has no duty to defend or indemnify Ms. Pummill in

the Underlying Action, in whole or in part, under Coverage F due to one or all of

the following reasons:

             a.    The Complaint does not allege “property damage” as defined

by the Policy and therefore, “Farm” Liability coverage under Coverage F is not

triggered.

             b.    The Complaint does not allege “bodily injury” as defined by the

Policy and therefore, “Farm” Liability coverage under Coverage F is not triggered.

             c.    The Complaint does not allege an “occurrence” as defined by

the Policy and therefore, “Farm” Liability coverage under Coverage F is not

triggered.

             d.    Exclusion 6 – The Business Activities exclusion bars liability

coverage under Coverage F for any business activities of an insured.

             e.    Exclusion 20 - The Intended or Expected Loss exclusion bars

liability coverage under Coverage F for loss that is either intended, expected or

directed by any insured.

             f.    Exclusion 30 – The Professional Liability exclusion bars

liability coverage under Coverage F for damage caused by injury arising out of any

malpractice, error or mistake of the insured while rendering or failing to render

professional services.


                                                                                    21
        Case 9:21-cv-00058-DLC Document 1 Filed 05/10/21 Page 22 of 24



      44.    Additionally, Mountain West has no duty to defend or indemnify Ms.

Pummill in the Underlying Action, in whole or in part, under Coverage M of the

Policy for one or all of the following reasons:

             a.     The Complaint does not allege “property damage” as defined

by the Policy and therefore, Farm Liability coverage under Coverage M is not

triggered.

             b.     Exclusion 1 under Coverage M excludes coverage for property

damage to the extent it is covered elsewhere in the Policy.

             c.     Exclusion 2 under Coverage M excludes coverage for damage

to property which is caused intentionally by an insured who is thirteen (13) years

of age or older.

             d.     Exclusion 4 under Coverage M excludes coverage for damage

to property arising out of business activities of professional services.

      45.    Additionally, Mountain West has no duty to defend or indemnify Ms.

Pummill in the Underlying Action, in whole or in part, under the City Squire

Umbrella Coverage section of the Policy for one or all of the following reasons:

             a.     The Umbrella Coverage section of the Policy has not been

triggered because damages are not in excess of the minimum required underlying

limit or the retained limit.

             b.     The Complaint does not allege “property damage” as defined


                                                                                     22
        Case 9:21-cv-00058-DLC Document 1 Filed 05/10/21 Page 23 of 24



by the Policy and therefore, liability coverage under the Umbrella Coverage

section of the Policy is not triggered.

             c.     The Complaint does not allege “bodily injury” as defined by the

Policy and therefore, liability coverage under the Umbrella Coverage section of the

Policy is not triggered.

             d.     The Complaint does not allege an “occurrence” as defined by

the Policy and therefore, liability coverage under the Umbrella Coverage section of

the Policy is not triggered.

             e.     Exclusion 8 – The Business Activities exclusion bars liability

coverage under the Umbrella Coverage section of the Policy for any business

activities of an insured, except to the extent that coverage is provided by the

underlying insurance for business activities coverage.

             f.     Exclusion 25 – The Intended or Expected exclusion bars

liability coverage under the Umbrella Coverage section of the Policy for any loss

that is intended, expected or directed by any insured, arises out of intentional or

malicious acts of any insured or would reasonably be expected to result from

intentional or malicious acts of any insured.

             g.     Exclusion 39 – The Professional Liability exclusion bars

liability coverage under Umbrella Coverage section of the Policy for damage




                                                                                      23
        Case 9:21-cv-00058-DLC Document 1 Filed 05/10/21 Page 24 of 24



arising out of any professional liability of an insured except to the extent that

coverage is provided by the underlying insurance for professional liability.

      46.    Other facts and circumstances documented during this proceeding

may further limit Mountain West’s duty to defend or indemnify Ms. Pummill.

                              PRAYER FOR RELIEF

      WHEREFORE, Mountain West requests the following relief:

      1.     For Count I for Declaratory Judgment, for a judicial declaration that

Mountain West has no duty to defend or indemnify Patterson, in whole or in part,

in connection with the Underlying Action;

      2.     For Count II for Declaratory Judgment, for a judicial declaration that

Mountain West has no duty to defend or indemnify Ms. Pummill, in whole or in

part, in connection with the Underlying Action;

      3.     For recoupment of its defense costs including attorneys’ fees paid to

defend the Underlying Action;

      4.     For pre-judgment and post-judgment interest; and

      5.     For such other relief as the Court deems just.

      DATED this 10th day of May, 2021.


                                   /s/ Katelyn J. Hepburn
                                 Attorneys for Plaintiff




                                                                                     24
